     Case 2:20-cv-01189-JAM-DMC Document 4 Filed 06/26/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                   No. 2:20-CV-1189-JAM-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is plaintiff’s complaint (ECF No. 1).

19                  The Court is required to screen complaints brought by litigants who have been

20   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

21   provision, the Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(A), (B).

24   Moreover, pursuant to Federal Rule of Civil Procedure 12(h)(3), this Court must dismiss an

25   action if the Court determines that it lacks subject matter jurisdiction. Because plaintiff has been

26   granted leave to proceed in forma pauperis, the court will screen the complaint pursuant to

27   § 1915(e)(2). Pursuant to Rule 12(h)(3), the court will also consider as a threshold matter

28   whether it has subject-matter jurisdiction.
                                                        1
     Case 2:20-cv-01189-JAM-DMC Document 4 Filed 06/26/20 Page 2 of 3

 1                  Plaintiff names Butte County Deputy Sheriff Kenneth Bryant as the sole

 2   defendant. Plaintiff claims defendant violated his Fourth Amendment rights by arresting him

 3   without probable cause. Plaintiff alleges he was arrested by Bryant on an improper warrant that

 4   was based on a false declaration provided by Charles Duran, presumably another Butte County

 5   Deputy Sheriff. Plaintiff states Duran and Bryant conspired to cause plaintiff’s arrest “upon the

 6   false premise of sending in the mail to Duran a ‘letter disguised as a court document’ that was a

 7   real court documents and which both Duran and Bryant knew or should have known was a real

 8   court document.” According to plaintiff, he was prosecuted for violation of California Penal

 9   Code § 166(a)(4), which proscribes contempt of court. Plaintiff states that, years later, the Butte

10   County District Attorney’s Office dismissed the charges against plaintiff in the interest of justice

11   after discovering that the document in question was, in fact, a court document.

12                  The Court concludes that it has subject matter jurisdiction and that the complaint is

13   appropriate for service by the United States Marshal without pre-payment of costs. If plaintiff

14   desires service of process by the United States Marshal without pre-payment of costs, plaintiff

15   must comply with the requirements outlined below. Plaintiff is warned that failure to comply

16   with this order, or otherwise effect service pursuant to Federal Rule of Civil Procedure 4, may

17   result in dismissal of the action for lack of prosecution and failure to comply with court rules and

18   orders. See Local Rule 110.

19                  Accordingly, IT IS HEREBY ORDERED that:

20                  1.      The Clerk of the Court shall issue a summons in a civil case, the
21   undersigned’s new case documents, and an order setting this matter for an initial scheduling

22   conference;

23                  2.      The Clerk of the Court shall send plaintiff the summons, 1 USM-285

24   forms, and a copy of the complaint;

25   ///

26   ///
27   ///

28   ///
                                                        2
     Case 2:20-cv-01189-JAM-DMC Document 4 Filed 06/26/20 Page 3 of 3

 1                  3.      Within 15 days from the date of this order, plaintiff shall complete the

 2   summons by indicating the addresses of the named defendants and shall submit to the United

 3   States Marshal at the address indicated below the following documents:

 4                          a.      The completed summons;

 5                          b.      One completed USM-285 form for each named defendant;

 6                          c.      2 copies of the complaint; and

 7                          d.      1 copy of the court’s initial scheduling conference order issued

 8   herewith;

 9                  4.      Within 20 days of the date of this order, plaintiff shall file a notice

10   indicating that the documents described above have been submitted to the United States Marshal,

11   or a notice that plaintiff intends to serve the summons and complaint without assistance from the

12   United States Marshal;

13                  5.      If plaintiff seeks the assistance of the United States Marshal, the United

14   States Marshal is directed to serve all process without pre-payment of costs not later than 60 days

15   from the date of this order, such service of process to be completed by serving a copy of the

16   summons, complaint, and initial scheduling conference order on the defendants at the addresses

17   provided by plaintiff; and

18                  6.      The Clerk of the Court is directed to serve a copy of this order on the

19   United States Marshal at 501 “I” Street, Sacramento, CA, 95814.

20
21

22   Dated: June 25, 2020
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        3
